Exhibit Second Quarter Fiscal 2010 Supplemental Operating and Financial Data for the Quarter Ended October 31, 2009 CONTACT: Michelle Saari VP - Investors Relations Direct Dial: 701-837-4738 E-Mail: msaari@iret.com 3015 16th Street SW, Suite 100 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents October 31, 2009 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Economic Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of October 31, 2009 24 Growth and Strategy Fiscal 2010 Acquisition Summary 25 Definitions 26 Table of contents 1 Company Background and Highlights Second Quarter Fiscal 2010 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, medical (including senior housing), industrial and retail segments. During the three months ended October 31, 2009, IRET acquired two properties: an approximately 42,180 square foot showroom/warehouse property located in a western suburb of Des Moines, Iowa, triple-net leased to a single tenant, for which the Company paid a total of approximately $3.4 million, a portion of which was paid in UPREIT Units valued at a total of approximately $2.9 million, or $10.25 per Unit, with the remainder paid in cash; and an approximately 15,000 square foot, 2-story office building on 1.5 acres located near the Company’s corporate headquarters building in Minot, North Dakota, for a total of $2.4 million, a portion of which the Company paid in UPREIT Units valued at a total of approximately $90,000, with the remainder paid in cash. IRET had no development projects placed in service or dispositions during the second quarter of fiscal year 2010. On April 7, 2009, IRET and IRET Properties entered into a continuous equity offering program sales agreement with Robert W. Baird & Co. Incorporated (Baird).Pursuant to the Sales Agreement, IRET may offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $50 million, from time to time through Baird as IRET's sales agent. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET. IRET has no obligation to sell any common shares in the program, and may at any time suspend solicitation and offers under the program or terminate the program. IRET sold no common shares under this program during the second quarter of fiscal year 2010. During the first quarter of fiscal year 2010, IRET sold 116,869 common shares under this program for total proceeds (before offering expenses but after underwriting discounts and commissions) of $1.1 million. During the second quarter of fiscal year 2010, IRET completed a public offering of 9,200,000 common shares of beneficial interest at $8.25 per share (before underwriting discounts and offering expenses). Proceeds to the Company were approximately $72 million, after deducting underwriting discounts but before deducting offering expenses. IRET's second quarter fiscal year 2010 results reflect the continuing challenges the real estate industry faced during the three months ended October 31,2009, and worsening conditions in IRET's multi-family residential segment in particular.During this quarter, factors adversely affecting demand for IRET’s commercial and multi-family properties continued to be pervasive across the United States and in IRET’s markets, with commercial tenants continuing to focus on reducing costs through space reductions and lower rents.
